Motion Granted; Appeal Dismissed and Memorandum Opinion filed December 11,
2012.




                                                In The

                          Fourteenth Court of Appeals

                                       NO. 14-11-00716-CV

                          MOHAMMED ZAHIRRUDIN, Appellant

                                                   V.

                                RS 6600 SW FWY, LP, Appellee


                           On Appeal from the 125th District Court
                                   Harris County, Texas
                             Trial Court Cause No. 2009-71889


                      MEMORANDUM                             OPINION


      This is an appeal from a judgment signed June 14, 2011. On November 30, 2012,
the parties filed an agreed motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                PER CURIAM

Panel consists of Justices Boyce, McCally and Mirabal.1

      1
          Senior Justice Margaret Garner Mirabal sitting by assignment.